Name: 2009/502/EC: Council Decision of 19 January 2009 on the conclusion on behalf of the Community of the Agreement on scientific and technological cooperation between the European Community and the Government of New Zealand
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  research and intellectual property;  European construction;  technology and technical regulations;  international affairs
 Date Published: 2009-07-01

 1.7.2009 EN Official Journal of the European Union L 171/27 COUNCIL DECISION of 19 January 2009 on the conclusion on behalf of the Community of the Agreement on scientific and technological cooperation between the European Community and the Government of New Zealand (2009/502/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 170 in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated, on behalf of the Community, an Agreement on scientific and technological cooperation with the Government of New Zealand. (2) The Agreement was signed on 16 July 2008 in Brussels, subject to its conclusion at a later date. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on scientific and technological cooperation between the European Community and the Government of New Zealand (hereinafter referred to as the Agreement) is hereby approved on behalf of the Community. Article 2 The Commission shall represent the Community and adopt the position of the Community to be taken in the Joint Committee on Scientific and Technological Cooperation, established by Article 6(1) of the Agreement with regard to technical amendments to the Agreement in accordance with Article 6(3)(c) of the Agreement. Article 3 The President of the Council shall, on behalf of the European Community, give the notification provided for in Article 13(1) of the Agreement. Done at Brussels, 19 January 2009. For the Council The President P. GANDALOVIÃ  (1) Opinion delivered on 21 October 2008 (not yet published in the Official Journal).